     Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 1 of 18




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  RESTAURANT GROUP
  MANAGEMENT, LLC, et al.,
         Plaintiffs,
                v.                                     CIVIL ACTION FILE
                                                       NO. 1:20-CV-4782-TWT

  ZURICH AMERICAN INSURANCE
  COMPANY,


         Defendant.

                                OPINION AND ORDER


       This is a breach of contract action. It is before the Court on the

Defendant’s Motion to Dismiss Pursuant to Rule 12(b)(6) [Doc. 9]. For the

reasons set forth below, the Defendant’s Motion to Dismiss Pursuant to Rule

12(b)(6) [Doc. 9] is GRANTED.

                                    I.      Background

       The Plaintiff Restaurant Group Management, LLC (“RGM”) provides

management and administrative services to restaurants. (Compl. ¶ 2.) RGM is

a named insured on a commercial property policy, Policy No. CPP-0386154-02

(“the Policy”), issued by the Defendant, Zurich American Insurance Company

(“Zurich”). (Id. ¶ 1.) The Policy was in effect between December 31, 2019 and

December 31, 2020 and included a number of restaurants listed as scheduled



T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
     Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 2 of 18




locations. (Id. at 35, 38–41.) RGM and these restaurants 1 (collectively, “the

Plaintiffs”) bring this action against the Defendant as a result of its denial of

insurance coverage for business closures resulting from the COVID-19

pandemic. (Id. ¶ 17.)

       A. The Policy

       Because the Plaintiffs claim coverage under various provisions, a

thorough overview of the Policy is in order. As relevant to this action, there are

four coverage forms containing various provisions outlining different forms of

insurance coverage—the Real and Personal Property Coverage Form

(“RPPCF”), the Additional Coverages Form (“ACF”), the Business Income

Coverage Form (“BICF”), and the Extra Expense Coverage Form (“EECF”).

Each coverage form is described in detail below.

               1. Real and Personal Property Coverage Form

       In its RPPCF, the Policy states that the Defendant “will pay for direct

physical loss of or damage to ‘real property’ and ‘personal property’ at a

‘premises’ directly caused by a ‘covered cause of loss’.” (Id. at 100.) Each of the

terms in quotations is defined by the Policy, and a “covered cause of loss” is “a


       1 The Plaintiff Restaurants are: Atlanta’s Best Patio, LLC d/b/a
Einstein’s; Eat at Joe’s LLC d/b/a Joe’s on Juniper; Northlake Roxx, LLC d/b/a
Hudson Grille Tucker; Restaurant 104, LLC d/b/a Hudson Grille Sandy
Springs; Restaurant 101, LLC d/b/a Hudson Grille Midtown; Great Sports,
LLC d/b/a Hudson Grille Kennesaw; North Point Sports, LLC d/b/a Hudson
Grille North Point; Restaurant 105, LLC d/b/a Hudson Grille Downtown;
America’s Best Bakery, LLC d/b/a Metrotainment Bakery; America’s Best
Bakery, LLC d/b/a Sugar Shack. (Compl. ¶¶ 3–12.)
                                        2
T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
     Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 3 of 18




fortuitous cause or event, not otherwise excluded, which actually occurs during

this policy period.” (Id. at 82.) The phrase “direct physical loss of or damage to”

is not defined by the Policy. The Policy excludes numerous causes of loss from

coverage under the RPPCF, including “Microorganisms,” which the Policy

defines as “any type or form of organism of microscopic or ultramicroscopic size

including, but not limited to, ‘fungus’, wet or dry rot, virus, or bacteria, or any

by-product.” (Id. at 87.) Under this Microorganism exclusion, the Policy states:

       We will not pay for loss or damage consisting of, directly or
       indirectly caused by, contributed to, or aggravated by the
       presence, growth, proliferation, spread, or any activity of
       “microorganisms”, unless resulting from fire or lightning. Such
       loss or damage is excluded regardless of any other cause or event,
       including a “mistake”, “malfunction”, or weather condition, that
       contributes concurrently or in any sequence to the loss, even if
       such other cause or event would otherwise be covered.

       But if a result of one of these excluded causes of loss is a “specified
       cause of loss”, other than fire or lightning, we will pay that portion
       of the loss or damage which was solely caused by that “specified
       cause of loss”.

       We will also not pay for loss, cost, or expense arising out of any
       request, demand, order, or statutory or regulatory requirement
       that requires any insured or others to test for, monitor, clean up,
       remove, treat, detoxify, or neutralize, or in any way respond to, or
       assess the effects of “microorganisms”.

(Id. at 102.)

                2. The Additional Coverages Form

       The ACF coverages complement coverages listed in other parts of the

Policy. (Id. at 109.) One such coverage is “Consequential Loss—Undamaged

Stock,” under which the Defendant “will pay for the consequential loss in value
                                               3
T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
     Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 4 of 18




of undamaged ‘stock’ which has become unmarketable as a complete product

because of direct physical loss of or damage to other ‘stock’ directly caused by

a ‘covered caused of loss’.” (Id. at 110.) And although microorganisms constitute

an excluded cause of loss under the RPPCF, the ACF states that the Defendant

will pay for “[d]irect physical loss of or damage to Covered Property caused by

‘microorganisms’, including the cost of removal of the ‘microorganisms’[,]” as

long as the microorganisms themselves result from a covered cause of loss. (Id.

at 114.)

               3. The Business Income Coverage Form

       The BICF states:

       We will pay for the actual loss of “business income” you sustain
       due to the necessary “suspension” of your “operations” during the
       “period of restoration”. The “suspension” must be caused by direct
       physical loss of or damage to property at a “premises” at which a
       Limit of Insurance is shown on the Declarations for Business
       Income. The loss or damage must be directly caused by a “covered
       cause of loss”. We will not pay more than the applicable Limit of
       Insurance shown on the Declarations for Business Income at that
       “premises”.

(Id. at 151.) The BICF provides for various additional business income

coverages. (Id.) As relevant here, these additional coverages include Civil

Authority, Expense to Reduce Loss, Extended Period of Indemnity,

Ingress/Egress, and Microorganisms coverages. (Id. at 151–53.) Three of these

coverage provisions—Civil Authority, Ingress/Egress, and Microorganism—

explicitly include the phrase “direct physical loss of or damage to” as a

requirement for coverage. The Civil Authority provision states:
                                               4
T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
     Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 5 of 18




       We will pay for the actual loss of “business income” you sustain
       for up to the number of days shown on the Declarations for Civil
       Authority resulting from the necessary “suspension”, or delay in
       the start, of your “operations” if the “suspension” or delay is
       caused by order of civil authority that prohibits access to the
       “premises” or “reported unscheduled premises”. That order must
       result from a civil authority’s response to direct physical loss of or
       damage to property located within one mile from the “premises”
       or “reported unscheduled premises” which sustains a “business
       income” loss. The loss or damage must be directly caused by a
       “covered cause of loss”.

(Id.) The Ingress/Egress provision covers lost business income when a covered

property is “physically obstructed due to direct physical loss or damage.” (Id.

at 152.) The Microorganisms provision in the BICF covers “the actual loss of

‘business income’” sustained as a result of a “[n]ecessary ‘suspension’ of your

‘operations’ from direct physical loss of or damage to Covered Property caused

by ‘microorganisms’ when the ‘microorganisms’ are the result of a ‘covered

cause of loss’.” (Id. at 152.)

       One of the other two relevant provisions under the BICF—the Extended

Period of Indemnity provision—implicitly includes the phrase “direct physical

loss of or damage to” as a requirement. (Id.) The Extended Period of Indemnity

Provision states:

       If the necessary “suspension” of your “operations” produces a
       “business income” loss payable under this Coverage Form, and
       you resume “operations” with reasonable speed, we will pay for
       the actual loss of “business income” you sustain during the
       “extended period of indemnity.”

(Id.) The “extended period of indemnity” is defined by the Policy as the period

of time between the end of the “period of restoration” and the earlier of:
                                               5
T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
     Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 6 of 18




       (a) The date your gross sales, including rental income, are
           restored to the amount that would have existed if no direct
           physical loss or damaged occurred; or
       (b) The date calculated by adding the number of days shown on
           the Declarations for Extended Period of Indemnity—Business
           Income to the date the “period of restoration” ended.

(Id. at 84.) The “period of restoration” has an extended definition under the

Policy. (Id. at 90.) As relevant here, the “period of restoration” begins when

“[t]he direct physical loss or damage that causes ‘suspension’ of [the insureds’]

‘operations’ occurs,” and ends under various scenarios where operations are or

could have been restored. (Id.) Therefore, the definition of “Extended Period of

Indemnity” implies reliance on some “direct physical loss of or damage to” the

covered premises.

       The BICF’s remaining relevant provision, the Expense to Reduce loss

provision, does not include any reference to a “direct physical loss of or damage

to” requirement. This provision covers “reasonable and necessary expenses

[the Plaintiffs] incur, except the cost of extinguishing a fire, to reduce the

amount of loss of ‘business income’.” (Id. at 152)

               4. The Extra Expense Coverage Form

       The EECF covers “the actual and necessary ‘extra expense’ [the

Plaintiffs] incur due to direct physical loss of or damage to property at a

‘premises’ . . . .” (Id. at 160.) The Policy defines “extra expense” as expenses

incurred “during the ‘period of restoration’ that would not have been necessary

to incur if there had been no direct physical loss or damage to the

                                               6
T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
     Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 7 of 18




property . . . .” (Id. at 85.) The EECF also contains Civil Authority and

Ingress/Egress provisions substantially similar to those in the BICF, except

covering extra expenses relating to those covered events instead of lost

business income. (Id. at 160.)

       B. Relevant Factual Background

       The facts surrounding the COVID-19 pandemic are painfully familiar to

all Americans. As the virus took hold in the United States in March 2020, the

Plaintiffs closed their locations for “periods of at least thirty days” in light of

government orders and public health concerns. (Id. ¶ 40.) On April 2, 2020,

Georgia Governor Brian Kemp issued a “Shelter in Place” Order, which the

Plaintiffs allege “officially shut down [their] businesses” and prevented them

from testing their premises for the presence of COVID-19. (Id. ¶¶ 43, 45.) On

May 12, Governor Kemp issued another executive order which loosened

restrictions on restaurant operations but required capacity limits, social

distancing, and sanitation practices. (Id. ¶ 50.) Upon reopening, the Plaintiffs

were required to make “physical alterations to various premises[,] including

removal of tables and chairs to achieve customer and staff distancing.” (Id.

¶ 40.) The Plaintiffs gave notice of their claims to the Defendant in March,

claiming “loss of stock, suspension of operations, spoilage of food, limitations

on ingress and egress, civil authority[-]ordered closings, limitations on

operations and loss of business income occasioned by the virus.” (Id. ¶ 51.) The

Defendant subsequently denied the Plaintiffs’ claims, and this suit followed.
                                               7
T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
        Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 8 of 18




(Id.)

                                 II.          Legal Standards

         A complaint should be dismissed under Rule 12(b)(6) only where it

appears that the facts alleged fail to state a “plausible” claim for relief. Ashcroft

v. Iqbal, 129 S. Ct. 1937, 1949 (2009); Fed. R. Civ. P. 12(b)(6). A complaint may

survive a motion to dismiss for failure to state a claim, however, even if it is

“improbable” that a plaintiff would be able to prove those facts; even if the

possibility of recovery is extremely “remote and unlikely.” Bell Atlantic v.

Twombly, 550 U.S. 544, 556 (2007). In ruling on a motion to dismiss, the court

must accept the facts pleaded in the complaint as true and construe them in

the light most favorable to the plaintiff. See Quality Foods de Centro America,

S.A. v. Latin American Agribusiness Dev. Corp., S.A., 711 F.2d 989, 994–95

(11th Cir. 1983); see also Sanjuan v. American Bd. of Psychiatry & Neurology,

Inc., 40 F.3d 247, 251 (7th Cir. 1994) (noting that at the pleading stage, the

plaintiff “receives the benefit of imagination”). Generally, notice pleading is all

that is required for a valid complaint. See Lombard’s, Inc. v. Prince Mfg., Inc.,

753 F.2d 974, 975 (11th Cir. 1985), cert. denied, 474 U.S. 1082 (1986). Under

notice pleading, the plaintiff need only give the defendant fair notice of the

plaintiff’s claim and the grounds upon which it rests. See Erickson v. Pardus,

551 U.S. 89, 93 (2007) (citing Twombly, 550 U.S. at 555).

                                       III.     Discussion

         In its Motion to Dismiss, the Defendant makes two broad arguments.
                                                  8
T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
     Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 9 of 18




First, the Defendant claims that the Policy’s microorganism exclusion

precludes coverage of losses caused by COVID-19. (Def.’s Br. in Supp. of Def.’s

Mot. to Dismiss, at 10–17.) Second, the Defendant argues that the Plaintiffs

have failed to allege sufficient facts to show the Policy covers the Plaintiffs’

losses here. (Id. at 17–24.) In the Defendant’s view, the Plaintiffs have not

shown a “direct physical loss of or damage to” a covered property, the “baseline

requirement for all of the implicated coverages.” (Id. at 17.) In response, the

Plaintiffs point to a footnote in this Court’s decision in Henry’s Louisiana Grill

v. Allied Ins. Co. of America, Civ. A. No. 1:20-CV-2939, 2020 WL 5938755, at

*9 n.1 (N.D. Ga. Oct. 6, 2020), which they allege establishes the principle that

pleading the physical presence of COVID-19 requires the denial of the

Defendant’s motion. (Pls.’ Br. in Opp’n to Def.’s Mot. to Dismiss, at 12–13.)

Further, the Plaintiffs argue that Georgia law renders the Policy’s

microorganism exclusion illusory and that they have sufficiently pleaded both

“direct physical loss of or damage to” the covered premises. (Pls.’ Br. in Opp’n

to Def.’s Mot. to Dismiss, at 18–25.)

       There is no dispute that Georgia law applies to this diversity action. “In

Georgia, insurance is a matter of contract, and the parties to an insurance

policy are bound by its plain and unambiguous terms.” Hays v. Ga. Farm

Bureau Mut. Ins. Co., 722 S.E.2d 923, 925–26 (Ga. Ct. App. 2012) (punctuation

omitted). Construction of the policy’s terms are questions of law:

       The court undertakes a three-step process in the construction of
                                               9
T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
    Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 10 of 18




       the contract, the first of which is to determine if the instrument’s
       language is clear and unambiguous. If the language is
       unambiguous, the court simply enforces the contract according to
       its terms, and looks to the contract alone for the meaning.

American Empire Surplus Lines Ins. Co. v. Hathaway Dev. Co., 707 S.E.2d

369, 371 (Ga. 2011) (internal citations omitted). Unambiguous terms must be

given effect “even if beneficial to the insurer and detrimental to the insured,”

and Georgia courts “will not strain to extend coverage where none was

contracted or intended.” Jefferson Ins. Co. of New York v. Dunn, 496 S.E.2d

696, 699 (Ga. 1998). By Georgia statute, “the whole contract should be looked

to in arriving at the construction of any part.” O.C.G.A. § 13-2-2.

       Before determining whether any potential exclusions apply, the Court

must evaluate whether the Plaintiffs have sufficiently pleaded facts that

trigger the Policy’s coverage. The Defendant argues that all of the relevant

coverage provisions require “direct physical loss of or damage to” a covered

property. (Def.’s Br. in Supp. of Def.’s Mot. to Dismiss, at 17 (internal quotation

marks omitted).) The Plaintiffs do not contest this characterization, but

instead argue that their “Complaint is replete with multiple paragraphs

alleging ‘direct physical loss of or damage to’ property at each premises.” (Pls.’

Br. in Opp’n to Def.’s Mot. to Dismiss, at 18.) As a threshold matter, the Court

must determine whether the Defendant’s characterization of the “direct

physical loss of or damage to” requirement as universal is correct. This showing

is clearly a requirement for many of the relevant coverage provisions: the

                                              10
T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
    Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 11 of 18




RPPCF; the ACF’s Undamaged Stock and Microorganisms provisions; the

BICF’s Civil Authority, Ingress/Egress, and Microorganisms provisions; and

EECF’s Civil Authority and Ingress/Egress provisions. The Civil Authority

provisions require a showing of “direct physical loss of or damage to property

located within one mile from the ‘premises’.” (Compl. at 151.) Further, “direct

physical loss or damage” is required by the terms that define the BICF’s

Extended Period of Indemnity provision. (Id. at 84.) The sole remaining

provision, the BICF’s Expense to Reduce Loss provision, does not rely on such

a showing. Therefore, if the Plaintiffs fail to allege “direct physical loss of or

damage to” their properties or nearby properties as a result of the virus,

coverage under all but one of the relevant provisions will be precluded. The

Court will thus begin its analysis by determining whether the Plaintiffs have

sufficiently pleaded a “direct physical loss of or damage to” the relevant

properties.

       The Complaint notes that each “restaurant has had ‘direct physical loss’

of seating capacity and tables and chairs, as well as property contamination

due to the virus.” (Compl. ¶ 60.) The Plaintiffs also allege that the Shelter in

Place Order prevented testing of their premises for the presence of COVID-19

but that “[i]mplicit in the guidance and directives of [public health] authorities

is the assumption that the virus is present in virtually all workplaces and other




                                              11
T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
    Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 12 of 18




commercial spaces . . . .” (Id. ¶¶ 45, 82.) 2 For the purposes of the Civil

Authority provisions, this assumption extends to restaurants located within a

mile of the covered properties that similarly ceased operations as a result of

the virus. (Pls.’ Br. in Opp’n to Def.’s Mot. to Dismiss, at 22.) Accepting this

assumption as true, the Plaintiffs argue that a footnote in this Court’s decision

in Henry’s Louisiana Grill demonstrates why this allegation is sufficient to

survive a motion to dismiss. In that case, the plaintiffs relied on decisions from

a Missouri district court that had denied motions to dismiss because of

sufficiently pleaded allegations that COVID-19 was present on the relevant

premises. 2020 WL 5938755, at *6 n.1. But the Henry’s Louisiana Grill

plaintiffs explicitly alleged that COVID-19 had never been found on the

premises, and the footnote noted this distinction. Id. The Plaintiffs here argue

that this footnote establishes a principle that this Court will let these claims


       2  As the following analysis will show, the result of this case does not
depend on whether COVID-19 was present on the covered properties or not.
However, the Court notes that in cases where the sufficiency of such a pleading
would impact the case, it is not clear this “assumption” would support a legally
sufficient allegation. Without testing of the premises or confirmed
transmission on-site, this Court has deemed such assumptions “conjecture and
speculation,” insufficient to withstand a motion to dismiss. Johnson v.
Hartford Fin. Svcs. Grp., Inc., Civ. A. No. 1:20-CV-2000, 2021 WL 37573, at *5
(N.D. Ga. Jan. 4, 2021); see also Karmel Davis & Assocs., Attorneys-at-Law,
LLC v. Hartford Fin. Svcs. Grp., Inc., Civ. A. No. 1:20-CV-2181, 2021 WL
420372, at *4 (N.D. Ga. Jan. 26, 2021) (“Plaintiff assumes that the virus was
‘likely’ physically present, without providing any proof that employees or other
people on the property were infected at the time. Thus, without more, these
are mere blanket allegations and are too generalized to support the conclusion
that COVID-19 caused physical damage to Plaintiff's property.” (internal
citations omitted)).
                                        12
T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
    Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 13 of 18




proceed to discovery as long as the allegations make clear that COVID-19

entered the premises. This argument misunderstands the footnote, which

means only what it says: the cases cited by the Henry’s Louisiana Grill

plaintiffs for support were distinguishable enough to provide none. This

footnote did not announce a Golden Ticket for plaintiffs seeking to advance to

discovery in these cases by merely pleading the presence of COVID-19. The

burden on the Plaintiffs remains the same: they must allege “direct physical

loss of or damage to” the covered premises “caused by a covered cause of loss.”

       Regardless of whether the Court accepts the Plaintiffs’ allegations of the

virus’ presence as true, the Plaintiffs have failed to satisfy their burden. As the

Court has noted, though “some courts have found physical loss even without

tangible destruction, the line of cases requiring tangible injury to property is

more persuasive.” K D Unlimited Inc. v. Owners Ins. Co., Civ. A. No. 1:20-CV-

2163, 2021 WL 81660, at *4 (N.D. Ga. Jan. 5, 2021); see also Johnson v.

Hartford Fin. Svcs. Grp., Inc., Civ. A. No. 1:20-CV-2000, 2021 WL 37573, at *5

(N.D. Ga. Jan. 4, 2021) (“[A]bsent from the Amended Complaint are any

allegations that Plaintiffs’ offices have sustained any modicum of physical

damage that renders them unsatisfactory in any way.”); Karmel Davis &

Assocs., Attorneys-at-Law, LLC v. Hartford Fin. Svcs. Grp., Inc., Civ. A. No.

1:20-CV-2181, 2021 WL 420372, at *4 (N.D. Ga. Jan. 26, 2021) (holding that

allegations of COVID-19’s likely presence, “without more, . . . are mere blanket

allegations and are too generalized to support the conclusion that COVID-19
                                              13
T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
    Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 14 of 18




caused physical damage to Plaintiff's property”). The Plaintiffs identify two

alleged “direct physical loss[es]” that trigger coverage under the Policy: the

reduction in seating capacity and “property contamination due to the virus.”

(Compl. ¶ 60.) Neither of these claimed losses trigger coverage under Georgia

law. First, the Plaintiffs’ argument that social distancing requirements led to

a change in table arrangements and a reduction in capacity does not

demonstrate a direct physical loss of their properties. 3 In Georgia, “direct”

means “without intervening persons, conditions, or agencies; immediate.”

AFLAC, Inc. v. Chubb & Sons, Inc., 581 S.E.2d 306, 308 (Ga. Ct. App. 2003).

Here, the arrival of COVID-19 did not have a direct effect on the premises, as

any changes to the layout or reduction in capacity represents an “intervening”

action, taken by the Plaintiffs in response to the perceived or actual threat of

contagion. Second, the alleged “property contamination due to the virus” does

not alone indicate a “direct physical loss of or damage to” the covered premises.

The phrases “loss of” and “damage to” “make it clear that coverage is predicated

upon a change in the insured property resulting from an external event


       3 In their response brief, the Plaintiffs appear to ask the Court to certify
a question to the Supreme Court of Georgia regarding the proper
interpretation of this phrase. (See Pls.’ Br. in Opp’n to Def.’s Mot. to Dismiss,
at 21–22.) The Court has rejected similar requests before. See Henry’s
Louisiana Grill, 2020 WL 5938755, at *7. But regardless of the merits, a motion
to certify a question must comply with the Court’s Local Rules. See N.D. Ga.
Local R. 7.1(A)(1) (“Every motion . . . shall be accompanied by a memorandum
of law which cites supporting authority.”). A passing suggestion made within
a response brief without reference to supporting authority will not be
considered.
                                        14
T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
    Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 15 of 18




rendering the insured property, initially in a satisfactory condition,

unsatisfactory.” Id. The change must be “actual,” and the Plaintiffs’

contamination allegations do not indicate an actual physical change occurred

on the premises as the result of COVID-19. See K D Unlimited, Inc., 2021 WL

81660, at *5 (holding that “the presence of COVID-19 particles on the

Plaintiffs’ property, without more,” does not constitute “direct physical loss or

damage to” to the property); Johnson, 2021 WL 37573, at *5 (holding that the

presence of COVID-19 does not support allegations that the covered properties

“sustained any modicum of physical damage that renders them unsatisfactory

in any way”); cf. Mama Jo’s Inc. v. Sparta Ins. Co., 823 F. App’x 868, 879 (11th

Cir. 2020) (holding, in a non-pandemic context and applying Florida law, that

“‘[d]irect’ and ‘physical’ modify loss and impose the requirement that the

damage be actual”). And just as the Plaintiffs fail to allege such loss or damage

at the covered premises, they also fail to allege that the virus caused the

requisite loss of or damage to nearby properties as required by the Civil

Authority provisions.

       Thus, the Plaintiffs do not sufficiently allege any “direct physical loss of

or damage to” the relevant premises, and as a result they have pleaded no facts

that indicate coverage under all of the Policy provisions that rely upon such a

showing. As noted above, these provisions are: the RPPCF; the ACF’s

Undamaged Stock and Microorganisms provisions; the BICF’s Civil Authority,

Extended      Period     of   Indemnity,      Ingress/Egress,   and   Microorganisms
                                              15
T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
    Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 16 of 18




provisions; and EECF’s Civil Authority and Ingress/Egress provisions.

Because the Plaintiffs’ failure to allege a “direct physical loss of or damage to”

their properties result from a legal deficiency rather than a factual one, the

Plaintiffs’ claims under these provisions are dismissed with prejudice.

       This decision leaves a single Policy provision for the Court to analyze:

the BICF’s Expense to Reduce Loss provision. (Compl. at 152.) This provision

appears relatively broad, covering “reasonable and necessary expenses [the

Plaintiffs] incur, except the cost of extinguishing a fire, to reduce the amount

of loss of ‘business income’.” (Id.) Unlike other provisions in the BICF, the

Expense to Reduce Loss provision does not include a reference to a requirement

of “direct physical loss of or damage to” the properties. Instead, the provision

appears to cover expenses made to reduce potential losses of business income,

as the Defendant will only “pay for such expenses to the extent that they do

not exceed the amount of loss that otherwise would have been payable under

this Coverage Form . . . .” (Id.) The Defendant argues in a footnote that

coverage under this provision is “dependent on a viable claim for Business

Income . . . coverage,” and the Plaintiffs fail to substantively address this

provision in their response brief. (Def.’s Br. in Supp. of Def.’s Mot. to Dismiss,

at 21 n.16.) The Defendant’s characterization makes intuitive sense: the Policy

only covers those costs incurred to mitigate a potential claim under the BICF,

and the Policy will not cover an amount greater than that potential loss.

However, the drafting of the provision creates broader coverage than that
                                              16
T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
    Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 17 of 18




suggested by the Defendant. The “Extended Period of Indemnity Provision,”

immediately following the “Expense to Reduce Loss” provision, requires “a

‘business income’ loss payable under this Coverage Form” to trigger coverage.

(Compl. at 152.) The fact that the “Expense to Reduce Loss” provision does not

include this phrase, but rather the more general “amount of loss of ‘business

income,’” indicates that coverage under the provision does not depend on a

viable business income claim.

       However, regardless of whether a viable business income claim is

required to support coverage under the “Expense to Reduce Loss” provision,

the Plaintiffs have failed to plead sufficient facts that coverage was triggered

here. The Plaintiffs’ Complaint does not identify what expenses they incurred

to reduce the amount of lost business income. Without any allegations detailing

the expenses incurred for the purpose of reducing lost business income, the

Plaintiffs cannot allege coverage under the provision. Unlike its analysis

above, the Court finds this deficiency to be factual rather than legal, and thus

the Plaintiffs’ claims for coverage under the “Expense to Reduce Loss”

provision are dismissed without prejudice.

       The Plaintiffs’ failure to plead sufficient facts regarding coverage of their

claimed losses has two important effects. First, without allegations tending to

show coverage, the Court has no occasion to assess whether the Microorganism

exclusion precludes coverage of these losses. Second, without sufficiently

pleaded covered losses, the Plaintiffs’ declaratory judgment, breach of contract,
                                              17
T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
    Case 1:20-cv-04782-TWT Document 18 Filed 03/16/21 Page 18 of 18




and bad faith claims all fail. See, e.g., O.C.G.A. § 33-4-6 (requiring “a loss which

is covered by a policy of insurance” for a bad faith claim).

                                     IV.    Conclusion

       For the reasons set forth above, the Defendant’s Motion to Dismiss

Pursuant to Rule 12(b)(6) [Doc. 9] is GRANTED.

       SO ORDERED, this 15 day of March, 2021.



                                       /s/Thomas W. Thrash
                                       THOMAS W. THRASH, JR.
                                       United States District Judge




                                              18
T:\ORDERS\20\Restaurant Group Management\mtdtwt.docx
